Citation Nr: 1115764	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-25 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals to the right foot.

2.  Entitlement to a disability rating in excess of 30 percent for cold injury residuals to the left foot.

3.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to June 1952 and from March 1956 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

This matter was previously before the Board in April 2010, at which time it was remanded for further development.  It is now ready for disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is in receipt of the highest allowable disability rating for the cold injury residuals for either foot.  

2.  The neuropathy in the Veteran's lower extremities has been characterized by mild symptoms of diminished knee and ankle jerk reflexes; moderate symptoms such as partial paralysis of the sciatic joint to include diminished strength, atrophy, sensory disturbances or constant pain have not been shown.  

3.  The Veteran is service connected cold injury residuals to the feet (30 percent for each foot), neuropathy to the lower extremities (10 percent for each extremity) and posttraumatic stress disorder (PTSD) (30 percent).  His total disability rating is 80 percent.

4.  The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for cold injury residuals to the right foot have not been met.  38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7122 (2010).

2.  The criteria for a disability rating in excess of 30 percent for cold injury residuals to the left foot have not been met.  38 U.S.C.A. §§ 1155 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code  7122 (2010).

3.  The criteria for a disability rating in excess of 10 percent for neuropathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a disability rating in excess of 10 percent for neuropathy in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in November 2007 and October 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In November 2007, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(c) (2009).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  In this case, the RO granted additional ratings for neuropathy in the lower extremities.  However, his disability ratings individually or collectively do not rise to a total disability rating.  Therefore, since the RO granted only a portion of the Veteran's increased rating claim, his appeal properly remains before the Board for review.

In this case the Veteran has been service connected for cold injury residuals to his feet since 1952 resulting from his service in Korea in 1951.  As is relevant here, he has had a 30 percent disability rating for each foot since December 1999 under 38 C.F.R. § 4.104, Diagnostic Code 7122 (addressing appropriate ratings for cold injury residuals).  In September 2008, he submitted a new claim seeking entitlement to an increased rating for these disorders. 

As an initial matter, the Board points out that a 30 percent disability rating is the highest rating available for cold injury residuals under 38 C.F.R. § 4.104, Diagnostic Code 7122.  For the sake of thoroughness, the other diagnostic codes contained in 38 C.F.R. § 4.104 have been considered for applicability, but a rating in excess of 30 percent is not warranted based on these diagnostic code provisions.  Specifically, there has not been any clinical indication of angioneurotic edema (Diagnostic Code 7118), erythromelalgia (Diagnostic Code 7119), or post-phlebitic syndrome (Diagnostic Code 7121).  Therefore, an increased disability rating is not warranted on this basis.

However, under Diagnostic Code 7122, amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should also be rated under other the appropriate diagnostic codes.  Moreover, other disabilities that have been diagnosed as the residual effects of cold injury, such as Reynaud's phenomenon, muscle atrophy, etc., should also be separately rated unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1.  

Based on this part of the regulation, VA has also assigned an additional 10 percent disability rating based on peripheral neuropathy in each of the right and left lower extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, the Board must consider whether a rating in excess of 10 percent is warranted.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2010).

As noted above, the rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  However, when the involvement is only a sensory deficit, the rating should be considered "mild," or at most, "moderate" in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2010).  The maximum rating to be assigned for neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, should be that for "moderate" incomplete paralysis.  38 C.F.R. § 4.124 (2010).

Here, based on the Veteran's April 2008 and October 2010 VA examinations, there was no history of amputation, hyperhidrosis or Reynaud's Syndrome reported.  Thus, the Board has determined that Diagnostic Code 8520, which provides the rating criteria for paralysis of the sciatic nerve, and well as neuritis and neuralgia of that nerve, is the most applicable diagnostic code.  As the Veteran is already rated a 10 percent for each lower extremity, an increased rating is warranted only upon a showing of sensory deficit that is "moderate" in nature.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

However, in this case, a disability rating in excess of 10 percent for neuropathy of either lower extremity is not warranted, as incomplete paralysis to a moderate level has not been shown.  Specifically, at his VA examinations in April 2008 and October 2010, no history of fungal infections or decreased sensation was reported.  Moreover at the October 2010 examination, while a detailed reflex examination indicated diminished knee and ankle jerk reflexes, the evidence does not indicate that it was any more than mild.  Additionally, plantar flexion was normal bilaterally.  

Next, sensory examination of both lower extremities indicated normal sensation to pin prick and light touch.  Additionally, muscle strength was observed normal during knee and ankle flexion, and peripheral pulses in the lower extremities were also normal.  Finally, an inspection of the feet indicated skin of normal color and thickness, with no evidence of ulceration.  Therefore, a disability rating in excess of 10 percent for neuropathy in the lower extremities is not warranted on a schedular basis.  

With regard to this claim, the Board has also considered the Veteran's statements that his disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his peripheral neuropathy according to the appropriate diagnostic codes.  Moreover, the rating he is receiving for cold injury residuals is the highest rating available.   

Additionally, such competent evidence concerning the nature and extent of the Veteran's cold injury residuals and associated neuropathy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular disability rating is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular rating when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's cold injury residuals were applied to the applicable rating criteria, general counsel opinions, and case law.  Moreover, application of the relevant laws and regulations were afforded to the Veteran through the assignment of a separate rating for the neuropathy in his lower extremities under 38 C.F.R. § 4.124a.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's cold injury residuals includes exceptional factors, and referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell, 9 Vet. App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any non- service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose, 5 Vet. App. at 375.

In this case, the Veteran is service connected for cold injury residuals to the feet (30 percent for each foot), neuropathy to the lower extremities (10 percent for each extremity) and PTSD (30 percent).  His total disability rating is 80 percent.  For purposes of meeting the requirements under 38 C.F.R. § 4.16(a), as mentioned above, the Veteran does not have a single disability rating of 40 percent or more.  

However, 38 C.F.R. § 4.16(a) also states that disabilities to the lower extremities will be considered as a single disability, to include the bilateral factor, for purposes of this requirement.  Here, when considering the Veteran's disability ratings for his lower extremities as a single disability, the combined rating is well in excess of 40 percent.  Moreover, as mentioned above, his total disability rating is 80 percent.  Therefore, the percentage criteria established under 38 C.F.R. § 4.16(a) have been met.  

Nevertheless, despite the fact that the Veteran meets the disability rating requirement, the evidence of record does not indicate that he is unemployable due to his service connected disabilities.  To that end, the Board places significant probative value on an October 2010 VA examination undertaken specifically to address this aspect of the appeal.  There, the Veteran reported experiencing muscle cramps in the legs after use and some sleep disturbance.  However, the examiner noted that the effects of these cold injury residuals had only a mild impact most of his daily activities. 

Based on this examination of the Veteran, to include a review of the claims file, an interview of the Veteran, and a physical examination, the examiner concluded that the Veteran's symptoms should not prevent him from being employed, and he should be able to work in a setting that does not require prolonged weight bearing on his feet.  In support of this conclusion, the examiner noted that the Veteran is able to walk a half of a mile regularly, and that he has tolerated any symptoms without medical treatment.  

Moreover, at an April 2008 VA psychiatric examination, the examiner also noted that the Veteran was unemployed.  However, the examiner also concluded that there was not total occupational or social impairment due to his PTSD symptoms.  Similarly, a second VA examiner in May 2009 also observed that the Veteran's PTSD symptoms did not impair his reliability or productivity.  Therefore, the clinical evidence does not indicate that he is unemployable.  

Next, the Board has also considered the Veteran's statements that he is unemployable.  Here, he has specifically stated in September 2008 that his service connected disorders cause him to retire at 65 years of age rather than 70.  As was the case before, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, while the Veteran is competent to report symptoms, he is not competent to identify a whether the severity of such symptoms renders him unemployable.  Indeed, on many occasions, he did not assert that he was unemployable at all.  Specifically, in the numerous VA examinations he has undergone, he never attributed his unemployment to his service-connected disorder.  Rather, in each case, he reported that he retired in 1996 due to age and the "duration of work."  

On the other hand, assessments of the Veteran's employability have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  Thus, the Board places greater probative value on these assessments than the Veteran's own statements.  

In conclusion, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the appeals are denied.



ORDER

A disability rating in excess of 30 percent for cold injury residuals to the right foot is denied.

A disability rating in excess of 30 percent for cold injury residuals to the left foot is denied.

A disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.  

A disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to TDIU is denied.  




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


